Case 2:16-cv-00388-JRG Document 99 Filed 03/04/20 Page 1 of 1 PageID #: 2774




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

SIMPLEAIR, INC.,                                 §
                                                 §
               Plaintiff,                        §
                                                 §
v.                                               §   CIVIL ACTION NO. 2:16-CV-00388-JRG
                                                 §
GOOGLE LLC,                                      §
                                                 §
               Defendant.                        §

                                            ORDER
       Before the Court is Plaintiff SimpleAir, Inc.’s (“SimpleAir”) Notice of Withdrawal of

Opposition to Google’s Motion to Transfer to the Central District of California (“the Notice”).
     .
(Dkt. No. 98). In the Notice, SimpleAir withdrew its Opposition to Defendant Google LLC’s

(“Google”) Motion to Dismiss or, in the Alternative, Transfer under 28 U.S.C. § 1406 or 28 U.S.C.

§ 1404 for Improper Venue (“the Motion to Transfer”). (Dkt. No. 69). Google’s Motion to Transfer

now stands unopposed.

       Consequently, the Court ORDERS that the case be transferred to the Central District of

California.

        So ORDERED and SIGNED this 4th day of March, 2020.




                                                         ____________________________________
                                                         RODNEY GILSTRAP
                                                         UNITED STATES DISTRICT JUDGE
